ADAMS, Circuit Judge,
concurring in the
result.
The result reached by the arbitrator in this matter is troubling. As the arbitrator recognized, Mobil discharged Licciardello for fighting with other Mobil employees, and did so out of an understandable concern with maintaining discipline and safety at its facilities. Moreover, the arbitrator strongly suggested that Mobil, at the time of the discharge, had no reason to believe that Licciardello’s conduct was in any way excusable. See Arbitrator’s opinion at 11, Appendix at 118. Nevertheless, the arbitrator concluded that Mobil lacked “cause” for the dismissal because a psychiatrist’s report subsequently revealed that Licciardello had been suffering from an emotional disorder deemed by the arbitrator to be exculpatory.
Although I have difficulty accepting both the reasoning and the conclusion of the arbitrator, the federal courts have been admonished that it is not the role of a reviewing tribunal to substitute its judgment for that of the arbitrator charged with interpreting the collective bargaining agreement. See United Steelworkers v. Enter*306prise Wheel & Car Corp., 363 U.S. 593, 596, 80 S.Ct. 1358, 1360, 4 L.Ed.2d 1424 (1960). It is true that even under this standard, an arbitrator is not permitted to exceed the scope of the parties’ submission to him or her. See id. at 597, 80 S.Ct. at 1361. In this case, however, as the majority’s opinion suggests, the arbitrator’s decision may be seen as applying an expansive interpretation to the contractual term “cause” and not enlarging the submission itself. Under the deferential standard of review adopted by this Court, see Arco-Polymers, Inc. v. Local 8-74, 671 F.2d 752, 755 (3d Cir. 1982); Ludwig Honold Mfg. Co. v. Fletcher, 405 F.2d 1123, 1125 (3d Cir. 1969), the arbitrator’s contractual interpretation must in this case be accepted. I therefore reluctantly concur in the result reached by the majority-